DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (US 2019/0325178).
Nam teaches
Regarding claim 1, 
a casino system in a casino at which casino items with RFID tags that store identification information are used, the casino system is located at a casino item handling location, the casino system comprising:
a storage device (storage 130) configured to store a list of registered identification information associated with the casino items;
a reading device (RFID reader 110) configured to read first identification information from a first RFID tag of a first casino item of the casino items;
a verification device (matching process part 140) configured to check the first identification information read from the first casino item by the reading device against the registered identification information stored in the storage device; and
a display device (alarming part 180) configured to display a result of reading by the reading device and/or a result of verification of the verification device, 
wherein the reading device, the verification device, and the display device are integrally configured (within currency exchange office);
the casino system according to claim 1, further comprising:
an optical counting device (the counting part 150) configured to optically count a first number of the RFID tags of the casino items,
wherein the verification device is configured to inspect the casino items by comparing a second number of the RFID tags read by the reading device with the first number of the RFID tags counted by the optical counting device (see paragraph 102);
the casino system according to claim 2, wherein:
the reading device includes an antenna and a reader, and
the storage device, the antenna, the reader, the verification device, the display device, and the optical counting device are integrally configured;
the casino system according to claim 1, further comprising:
a holding mechanism configured to hold a predetermined number of the casino items for which the RFID tags are read by the reading device (see paragraph 67),
wherein the verification device is configured to inspect the casino items by comparing a number of the RFID tags read by the reading device with the predetermined number;
the casino system according to claim 4, wherein 
the reading device includes an antenna and a reader, and
the storage device, the antenna, the reader, the verification device, the display device, and
the holding mechanism are integrally configured;
the casino system according to claim 1, wherein:
the first RFID tag is configured to store information that can identify a value of the first casino item, 
the verification device is configured to compare a number of the RFID tags read by the reading device with an actual number of the casino items, and
the display device is configured to display: as a result of one or more reading operations by the reading device:
for each of one or more of the casino items read by the reading device, a value of each of the plurality one or more of the casino items read by the reading device, or
a total value of the one or more of the casino items read by the reading device, and/or display
as a result of a verification operation by the verification device, a result of a
 comparison between the number of RFID tags and the actual number of the casino items;
the casino system according to claim 3, wherein the integrally configured casino system is configured to be powered by a battery;
the casino system according to claim 1, further comprising:
a central system to which a plurality of casino systems are communicatively connected, wherein the central system is configured to, for each casino system of the plurality of
casino system, update the list which stored in a storage device of the casino system (see paragraph 117);
the casino system according to claim 8, wherein the central system is configured to update the list on a regular basis or based on a predetermined condition (see paragraph 121);
the casino system according to claim 1, further comprising:
a central system to which a plurality of casino systems are communicatively connected, wherein the central system comprises:
a central storage device configured to store the list of the registered identification information, and
a central verification device configured to check the identification information read from the casino items and transmitted from the casino system against the identification information stored in the central storage device;
the casino system according to claim 10, wherein the verification device is normally configured to compare the identification information read by the reading device with the identification information read immediately before by the reading device, and when there is a difference between the two, verify the identification information read by the reading device with the registered identification information stored in the central storage device;
the casino system according to claim 10, wherein the verification device is configured to, when the identification information read by the reading device includes new identification information that is not included in the identification information read by the reading device immediately before, verify the new identification information read by the reading device with the registered identification information stored in the central storage device;
the casino system according to claim 10, wherein the verification device is normally configured to compare the identification information read by the reading device with the identification information read immediately before by the reading device, and under predetermined conditions, check the identification information read by the reading device against the registered identification information of the casino items stored in the central storage device;
the casino system according to claim 10, wherein the first identification information includes first tag identification information assigned by a manufacturer of the first RFID tag and first item identification information assigned by the manufacturer who manufactured the first casino item to which the first RFID tag is attached;
the casino system according to claim 14, wherein the verification device is normally configured to compare the first item identification information read from the casino items by the reading device with item identification information read immediately before by the reading device, and at a predetermined timing and/or under a predetermined condition, check the first tag identification information read from the first casino item by the reading device against tag identification information of the casino items stored in the storage device;
the casino system according to claim 1, wherein the casino items are configured to be used by a player in the casino to bet in a game and are configured to be redeemed for cash;
a casino item with an RFID tag storing identification information, used in casino system according to claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 07, 2022
JAF
/JAMARA A FRANKLIN/              Primary Examiner, Art Unit 2876